Citation Nr: 0431075	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  04-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 40 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1990 through February 1997.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In his formal appeal (VA Form 9), received by the RO in 
March 2004, the veteran requested a hearing at a local VA 
office before a member, or members, of the Board.

In an April 2004 letter, the RO notified the veteran that 
the requested hearing was scheduled for May 2004 at 
Bishop Henry Whipple Federal Building, Fort Snelling, St. 
Paul, Minnesota.  The RO asked the veteran to acknowledge 
his willingness to appear for that hearing and to return 
his response to the RO within two weeks.  

The record shows that as of the date of scheduled 
hearing, the RO had not received a reply to its April 
2004 letter.  The record also shows, however, that the 
veteran has not withdrawn his request for a hearing in 
accordance with the provisions set forth in 38 C.F.R. 
§ 20.702(e) (2004).



In light of the foregoing, further development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the 
following actions:

Ask the veteran if he still desires a 
hearing.  In so doing, inform him of 
his options, such as the various 
venues and types of hearings.  If the 
veteran so desires, schedule the 
hearing.  If he no longer wishes to 
have a hearing, request that he so 
inform the VA in accordance with the 
provisions of 38 C.F.R. § 20.702(e) 
(2004).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



